Appeal by defendant from a judgment of the County *823Court, Suffolk County, rendered February 8, 1977, convicting him of assault in the second degree, after a nonjury trial, and sentencing him to a definite term of imprisonment of one year. Judgment modified, as a matter of discretion in the interest of justice, by reducing the sentence to a term of intermittent imprisonment for a period of one year, to be served on the first Saturday of each month, from 9:00 a.m. until 5:00 p.m. As so modified, judgment affirmed, and case remitted to the County Court, Suffolk County, for further proceedings pursuant to subdivision 4 of section 85.00 of the Penal Law and CPL 460.50 (subd 5). The sentence was excessive to the extent indicated herein (see Penal Law, § 60.05, subd 4; § 85.00). Hopkins, J. P., Damiapi, Gulotta and Hawkins, JJ., concur.